

116 HR 5738 IH: To direct the Secretary of Defense to implement a safe-to-report policy applicable across the Armed Forces.
U.S. House of Representatives
2020-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5738IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2020Ms. Speier (for herself, Mr. Bacon, Ms. Norton, Mr. Cisneros, Mr. Hastings, Ms. Castor of Florida, Mr. Cuellar, and Mr. Grijalva) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo direct the Secretary of Defense to implement a safe-to-report policy applicable across the Armed
			 Forces.
	
		1.Safe-to-report policy applicable across the Armed Forces
 (a)In generalThe Secretary of Defense shall, in consultation with the Secretaries of the military departments, prescribe in regulations a safe-to-report policy described in subsection (b) that applies with respect to all members of the Armed Forces (including members of the reserve components of the Armed Forces) and cadets and midshipmen at the military service academies.
 (b)Safe-To-Report policyThe safe-to-report policy described in this subsection is a policy under which a member of the Armed Forces who is the alleged victim of sexual assault, but who may have committed minor collateral misconduct at or about the time of such sexual assault, or whose minor collateral misconduct is discovered only as a result of the investigation into such sexual assault, may report such sexual assault to proper authorities without fear or receipt of discipline in connection with such minor collateral misconduct absent aggravating circumstances that increase the gravity of the minor collateral misconduct or its impact on good order and discipline.
 (c)Minor collateral misconductFor purposes of the safe-to-report policy, minor collateral misconduct shall include any of the following:
 (1)Improper use or possession of alcohol. (2)Consensual intimate behavior (including adultery) or fraternization.
 (3)Presence in an off-limits area. (4)Such other misconduct as the Secretary of Defense shall specify in the regulations under subsection (a).
 (d)Aggravating circumstancesThe regulations under subsection (a) shall specify aggravating circumstances that increase the gravity of minor collateral misconduct or its impact on good order and discipline for purposes of the safe-to-report policy.
 (e)DefinitionsIn this section: (1)The term Armed Forces has the meaning given that term in section 101(a)(4) of title 10, United States Code, except such term does not include the Coast Guard.
 (2)The term military service academy means the following: (A)The United States Military Academy.
 (B)The United States Naval Academy. (C)The United States Air Force Academy.
					